DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Request for Continued Examination dated 10/15/2022, that was in response to the Office action dated 7/11/2022. From the Claims dated 6/14/2022, claims 1, 4, 7-10, 12 and 16 are pending, claim(s) 1, 7, 8, 10 and 16 has/have been amended, while claim(s) 17 is presented as new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2022 was filed after the mailing date of the Notice of Allowance on 7/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
No remarks have been filed. Prosecution is re-opened after allowance in light of the art submitted by the applicant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mor et al [6428630].
With respect to claim 16, Mor discloses: A Ni-based alloy coated with a silicate based nickel aluminide coating made by applying a 10 - 1000 m thick silicate based Al containing slurry on the Ni-based alloy [col 7, line 16-27], followed by heat treatment of the applied silicate based Al containing slurry [see abstract, col 7, line 38-45].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 7-10, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mor et al [6428630], further in view of Tomas et al [CN106051767] and Mosser et al [5478413].
With respect to claims 1, 4, 7-10, 12, 16 and 17, Mor discloses:
{cl. 1} A coating with a silicate based nickel aluminide slurry diffusion coating, wherein a 10 - 1000 pm thick silicate based Al containing slurry is applied on a structure operable in high temperature environments by means of slurry spray, paint brush or immersion [see abstract, col 7, line 16-45].
{cl. 7} wherein at least a part of at least one of said alloy surface is coated with a silicate based nickel aluminide slurry diffusion coating wherein the silicate based nickel aluminide slurry diffusion coating is made by applying a 10 - 1000 pm thick silicate based Al containing slurry on at least one of the burner tubes, followed by heat treatment of the applied silicate based Al containing slurry [see abstract, col 7, line 16-45].
{cl. 9} Burner according to claim 8, wherein the heat treatment is performed in a reducing atmosphere of 80 - 100 % Argon and 0 - 20% Hydrogen [col 14, line 9-19].
{cl. 10} Method for production of a silicate based nickel aluminide slurry coating on a Ni-based alloy of a burner for protection against high temperature corrosion caused by metal dusting, said method comprising the steps of; " applying a 10 - 1000 pm thick silicate based Al containing slurry on the Ni- based alloy by means of slurry spray, paint brush or immersion [see abstract, col 7, line 16-45; 
Mor does not disclose the coating is used for a burner, or the vacuum process and associated time.
Tomas makes up for the burner deficiency by teaching:
{cl. 1} Burner for a catalytic reactor comprising at least two concentric burner tubes for oxidizer and fuel supply, wherein at least a part of at least one of said burner tubes coated [see abstract]
{cl. 7} Burner for a catalytic reactor comprising at least two concentric burner tubes for oxidizer and fuel supply [see abstract]
Mosser makes up for the remaining deficiencies of Mor by teaching:
{cl. 4} Burner according to claim 1, wherein the burner tubes are made of a Ni-based alloy [see abstract, col 3, line 27-42]
{cl. 8} Burner according to claim 7, wherein the heat treatment is a two step diffusion heat treatment in vacuum, first step is a 1/2 - 2 hour, diffusion heat treatment at 600°C - 800°C, and the following second step is a 2 - 11 hour diffusion heat treatment at 900°C - 1200°C [col 11, 18-55].
{cl. 10} " heat treating the Ni-based alloy with the applied silicate based Al containing slurry in a first step diffusion heat treatment in vacuum for 1/2 - 2 hour, at 600°C - 800°C; " heat treating the Ni-based alloy with the applied silicate based Al containing slurry in a second step diffusion heat treatment in vacuum for 2 - 11 hour at 900°C-1200°C [col 6, line 18-55]
{cl. 12} Method according to claim 10, wherein said Ni-based alloy is a catalytic reactor burner tube [col 11, line 36-48]
{cl. 17} Burner according to claim 7, wherein the burner tubes are made of a Ni- based alloy [col 11, line 36-48].
It would have been obvious at the time of filing the invention to modify the invention of Mor with the teachings of Tomas and Mosser because Tomas provided the knowledge of utilizing a coating to prevent damage to high environment structures, while Mosser provides the process into which the coating can be made to withstand high temperatures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meelu et al [5547770] is considered pertinent art in regard to similarities in coating structure, e.g. composition, thickness, and process [see abstact].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
11/16/2022